Appeal from a judgment of the Supreme Court (McDonough, J.), entered June 25, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a November 8, 2011 determination of the Board of Parole denying his request for parole release. Following service of respondent’s answer, Supreme Court dismissed the petition. Petitioner appeals.
Petitioner is entitled to a new parole hearing due to the Board’s failure to use a “COMPAS Risk and Needs Assessment” instrument, which is a document created and intended to bring the Board into compliance with recent amendments to Executive Law § 259-c (4) (see Matter of Malerba v Evans, 109 AD3d 1067, 1067 [2013]; Matter of Garfield v Evans, 108 AD3d 830, 830-831 [2013]).
*1057Peters, P.J., Rose, Lahtinen and McCarthy, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, determination annulled and matter remitted to the Board of Parole for further proceedings not inconsistent with this Court’s decision.